DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21 – 30, 32, 33, and 43 – 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP 2004-136203 to Yokoyama et al. (hereinafter referred to as Yokoyama).
	In regard to claim 21, as shown in figure 1, Yokoyama discloses a filter cartridge (40). The filter cartridge (40) includes a media (42) having first and second ends. A housing seal arrangement (47) is shown to be positioned on the first end cap (43), which can be considered to include a radially directed housing seal surface defining a 
	In regard to claims 22 and 23, as shown in figure 1, the radially directed housing seal surfaces include two radially outwardly projecting sections and two radially inwardly projecting sections, one on each side of each radially outwardly projecting section. 
	In regard to claim 24, as shown in figure 1, the radially directed housing seal surface includes a radially directed seal surface with at least three, radially outwardly projecting sections alternating with at least three, radially inwardly projecting sections. 
	In regard to claims 25 and 26, as shown in figure 1, the radially directed housing seal surface includes 6 radially outwardly projecting sections and 6 radially inwardly projecting sections, which falls within the ranges recited in claims 25 and 26. 
	In regard to claims 27 and 28, as shown in figure 1, the radially directed housing seal surface does not include any straight sections extending completely between any two outwardly projecting sections, including adjacent outwardly projecting sections. 
	In regard to claims 29 and 30, assuming only the portions between the “W” sections (48) form the outwardly projecting sections, then the radially outwardly projecting sections are radially evenly spaced on the radially directed housing seal 
	In regard to claim 32, as shown in figures 1 and 4, the filter media (42) has a cylindrical outer configuration. 
	In regard to claim 33, the filter media (42) comprises pleated filter media, as shown in figure 1. 
	In regard to claims 43 and 44, as shown in figure 1, the housing seal arrangement (47) has an inner surface and an outer surface. Either of which can be considered to form the radially directed housing seal surface. 
	In regard to claim 45, as shown in figures 1 – 3, Yokoyama discloses a filter assembly (1) having a housing (5) with a gas flow inlet (15) and a gas glow outlet (17), and comprising a body section (10) and an access cover (30). A filter cartridge (40) is operably and removably positioned within the housing (5). The filter cartridge (40) includes a media (42) having first and second ends. A housing seal arrangement (47) is shown to be positioned on the first end cap (43), which can be considered to include a radially directed housing seal surface defining a non-circular configuration. The housing seal arrangement (47) includes a radially directed seal surface having “W” portions (48) that form at least two radially outwardly projecting sections and at least one radially inwardly projecting section between the at least two radially outwardly projecting sections to define the at least two, radially outwardly projecting sections and the at least one, radially inwardly projecting section in the radially directed housing seal surface, in . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama in view of US Patent No. 8,414,675 to Iddings et al. (hereinafter referred to as Iddings).
Yokoyama is discussed above in section 3. In regard to claim 31, Yokoyama only discloses a cylindrical filter media. Yokoyama does not disclose a filter media having a 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose or optimize the filter media to have a conical outer configuration as suggested by Iddings as this is an equivalently known configuration the art. Additionally, it has been held that a particular shape of a structural feature or object is matter of design choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular shape is significant, see In re Dailey, 149 USPQ 47.

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama in view of US Patent Application Publication No. 2011/0017657 to Jokschas et al. (hereinafter referred to as Jokschas).
	Yokoyama is discussed above in section 3. In regard to claim 42, Yokoyama discloses a preformed end piece (43) having the opening, positioned on the media, as shown in figure 1. The housing seal arrangement (47) is positioned on the preformed end piece. Yokoyama, however does not disclose the radially directed housing seal surface to include a portion that is molded-in-place on the cartridge with a portion of the preformed end piece embedded therein. As shown in figures 1 and 2, Jokschas discloses a similar filter cartridge having a seal arrangement (8) with a radially directed seal surface. The seal arrangement is molded onto an end piece (4). A portion (6) of the 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yokoyama to form the seal arrangement with the seal surface having a portion that is molded-in-place on the cartridge with a portion of the preformed end piece embedded therein as suggested by Jokschas in order to improve the stability of the filter cartridge. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 33 and 43 – 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 8,846,866. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 18 of the ‘866 patent disclose all of the structural features in claims 21 – 33 and 43 – 45 of the present application.
Claims 21 – 33 and 42 – 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 9,636,615. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 19 of the ‘615 patent disclose all of the structural features in claims 21 – 33 and 42 – 45 of the present application.
Claims 21 – 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,576,403. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the ‘403 patent disclose all of the structural features in claims 21 – 45 of the present application.
Claims 21 – 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,387,425. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the ‘425 patent disclose all of the structural features in claims 21 – 30 of the present application.
Claims 21 – 30 and 34 – 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10,258,913. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 18 of the ‘913 patent disclose all of the structural features in claims 21 – 30 and 34 – 42 of the present application.
Claims 21 – 30 and 34 – 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,835,850. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the ‘850 patent disclose all of the structural features in claims 21 – 30 and 34 – 42 of the present application

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773